Porter, J.

delivered the opinion of the court. The plaintiff sues to set aside a conveyance of certain negroes, which he alleges the defendant's mother made to him, in fraud of her creditors.
The general issue is pleaded.
The parties have been already before this court, on the question now at issue, in an action commenced by the defendant to enjoin the plaintiff from levying an execution on the property, which forms the object of the sale, now sought to be annulled. Not finding evidence in the record to support the first verdict, we maintained the injunction, but reserved to the defendant, and now plaintiff the right bringing an action to avoid the contract. Vol. 1, 535.
This right he has exercised by the present suit, and the case now comes up with additional evidence, and a second verdict finding the conveyance fraudulent. It appears to us from a close examination of the evidence, that the jury did not err in the conclusion they *156drew from it, nor the court in rendering judgment thereon.
Johnson for the plaintiff, Baldwin for the defendant.
It is therefore adjudged and decreed that the judgment of the district court be affirmed with costs.